Citation Nr: 1627625	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable disability rating for service-connected Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2014, in support of this claim, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

The Board remanded the claim to the Agency of Original Jurisdiction (AOJ) in July 2014 for further development - including especially to obtain all outstanding VA treatment records, if relevant, and to have the Veteran undergo another VA compensation examination reassessing the severity of his hepatitis C.  

He since has had this additional examination in August 2014 and additional VA treatment records were associated with the claims file, but after considering the results, the Appeals Management Center (AMC) issued a Supplemental Statement of the Case (SSOC) in November 2014 continuing to deny the claim and returned it to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's increased rating claim for hepatitis C in July 2014 to associate any additional VA treatment records with the claims file and then to provide the Veteran with a VA examination.  The Veteran's representative asserted in the May 2016 Post-Remand Brief that a remand is necessary for an addendum medical opinion as the additional pertinent medical records were associated with the claims file after the completion of the August 2014 VA examination.  A review of the August 2014 VA examination shows that the examiner reviewed a copy of the claims file and the Board hearing transcript.  There is no indication that the examiner independently reviewed the Veteran's VA treatment records through the Veterans Information Systems and Technology Architecture (VISTA).  The electronic claims file reveals that the Veteran's outstanding treatment records were associated with the claims file in November 2014 after the August 2014 VA examination.  The Board remand specifically requested that any outstanding VA treatment records be associated with the claims file prior to the conduction of the VA examination.  A remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998), but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As noted above, the examiner did not review the VA treatment records either through the claims file or VISTA prior to providing his medical opinion and therefore, the Board cannot conclude that there was "substantial" compliance with the remand directives.    

In addition, the VA examiner in August 2014 did not provide any explanation in support of his opinion that the Veteran did not have any signs or symptoms attributed to the Veteran's hepatitis C (contrary to the Veteran's testimony during the February 2014  Board hearing that he currently experiences daily fatigue, malaise, anorexia, dietary restrictions, and medication).  The examiner also relied on liver function tests that were conducted in 2009.  A VA treatment record dated in October 2014 shows that the Veteran's physician requested a check of the Veteran's liver function.  The results of this test have not been associated with the claims file.  In light of the foregoing, the Board concludes that the Veteran's most recent VA treatment records from November 2014 to the present should be associated with the claims file and the Veteran should be provided with a new VA examination and medical opinion with respect to the Veteran's increased disability rating for service-connected hepatitis C. 

Accordingly, this claim is again REMANDED for the following still further development and consideration:

1. Obtain all outstanding, pertinent, medical treatment records, including those from the Greater Los Angeles VA Healthcare System and Long Beach VA Healthcare System from October 2014 to the present with respect to the Veteran's increased rating claim for hepatitis C.  

All other treatment records the Veteran identifies as potentially relevant should be obtained, as well, and associated with the claims file for consideration.  

The amount of effort needed to be expended depends on who has custody of the records. If they are not in the custody of a Federal department or agency, then 38 C F R § 3 159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified in accordance with 38 C FR § 3 159(e)(1).

2. Upon receipt of all additional records, schedule another VA compensation examination again reassessing the severity of the Veteran's service-connected herpatitis C.  The electronic claims file, including a complete copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.  

The examiner is specifically asked to fully describe the Veteran's symptoms attributable to his hepatitis C including especially in relation to his complaints of fatigue, malaise, anorexia, and incapacitating episodes.   In this regard, the examiner must address the Veteran's lay statements of symptoms the Veteran believes are attributable to his hepatitis C and provide an explanation with respect to whether those symptoms are associated with the Veteran's hepatitis C.

As importantly, however, the examiner is asked to discuss the frequency and severity of these and any other symptoms identified, as well as their functional effects, including any impact on the Veteran's employability and daily activities.

The examiner must provide an explanation for all opinions expressed, preferably citing to specific evidence in the file or examination results in supporting his or her conclusions.  

3. Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another Supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




